         Case 1:19-cv-05649-MLB Document 4 Filed 01/21/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


                                             CIVIL ACTION NOS.
 In re: KOLA ADETOLA,                        1:19-cv-5647-MLB-CMS
        Plaintiff,                           1:19-cv-5648-MLB-CMS
                                             1:19-cv-5649-MLB-CMS
                                             1:19-cv-5650-MLB-CMS


                 FINAL REPORT AND RECOMMENDATION

      On December 19, 2019, I entered Orders in the four cases listed in the caption,

directing pro se plaintiff Kola Adetola to file amended complaints “no later than

Friday, January 10, 2020.” (-5647 Action Doc. 2; -5648 Action Doc. 2; -5649

Action Doc 2; -5650 Action Doc 2) (emphasis in original). I specifically cautioned

Adetola that failure to comply with my Orders might result in dismissal. See id.

However, as of January 16, 2020, Adetola had not filed an amended complaint in

any of these civil actions.

      Accordingly, I RECOMMEND that the -5647 Action, -5648 Action, -5649

Action, and -5650 Action be DISMISSED WITHOUT PREJUDICE for

noncompliance with a lawful court order. See Fed. R. Civ. P. 41(b); LR 41.3(A)(2),

NDGa. See also Hickman v. Hickman, 563 F. App’x 742, 744 (11th Cir. 2014).
 Case 1:19-cv-05649-MLB Document 4 Filed 01/21/20 Page 2 of 2




SO REPORTED AND RECOMMENDED, this 21st day of January, 2020.




                              Catherine M. Salinas
                              United States Magistrate Judge




                              2
